DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on April 30, 2020.  Claims 1-20 are pending and examined below.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Taiwan on January 31, 2020. 
Drawings
The drawings are objected to because Figure 1B does not show how the components in the exploded view (i.e. components 21, 20, 211, 22, 23, 24, 213, 212, and 214) are connected to the lower components (i.e. 10, 112, 111, 113, 114, 11 and 12).  Applicant should use a bracket or lead lines to indicate the relationship of components in Exploded Views.  See: 37 CFR 1.84(h)(1). 
The drawings are objected to because Figure 1C does not show how the components in the exploded view (i.e. components 20, 21, 211, 212, 213, 24, 23 and 22) are connected to the lower components (i.e. 10, 11, 12, 112, 113 and 114).  Applicant should use a bracket or lead lines to indicate the relationship of components in Exploded Views.  See: 37 CFR 1.84(h)(1). 


Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The applicant is reminded that the abstract should be a statement that meets the range of 50 to 150 words.  The current abstract is objected because it uses the language that can be inferred such as “are disclosed”.   Applicant is advised to refrain from using “are disclosed”.  MPEP 608.01(b). Appropriate correction is required.
Claim Objections
Claims 6, 9 and 13 are objected to because of the following informalities:  
Claim 6 is objected to because the word “google” at line 1 should be replaced with “goggle.”  Appropriate correction is required.
Claim 9 is objected to because the word “themoplastic” at line 1 should be replaced with “thermoplastic”.  Appropriate correction is required.
Claim 13 is objected to because the phrase “wherein the adjusting component is located between the positioning component and a head of a user wearing the strap body” which indicates that a human organism, “a head” is being used.  Applicant is advised to change the phrase to “when wearing the strap body between the positioning component and the head of a user”, thereby indicating that the strap is for intended use.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. US 5,727,259 to KAWAMATA (herein after "Kawamata").
As to Claim 1, Kawamata discloses a swimming goggle (See Annotated Figures 1-2) 

    PNG
    media_image1.png
    970
    669
    media_image1.png
    Greyscale

comprising: a goggle main body, including a lens assembly and lateral connectors disposed on both sides of the lens assembly respectively (See Annotated Figures 1- 2, lateral connector (1A); and a strap structure (See Annotated Figures 1- 2), including a strap body (See Annotated Figures 1- 2), an adjusting component and a positioning component (See Annotated Figure 4)

    PNG
    media_image2.png
    542
    682
    media_image2.png
    Greyscale
 
the strap body connecting to the lateral connectors of the goggle main body (See Annotated Figure 2), the adjusting component and the positioning component being slidably disposed on the strap body and clamping the strap body (See Annotated Figure 4, and Col. 3, Lines 34-38, teaching the positioning component (6) being slidably disposed on the strap body and clamping the strap body). 
As to Claim 2, Kawamata discloses the swimming goggle of Claim 1, wherein the adjusting component is located between the goggle main body and the positioning component (See Annotated Figure 4).
As to Claim 3, Kawamata discloses the swimming goggle of Claim 1, 
wherein the lateral connectors are integrally formed with the lens assembly (See Annotated Figure 2 of Kawamata).  
As to Claim 4, Kawamata discloses the swimming goggle of Claim 1, 
wherein the lateral connectors are assembled with the lens assembly (See Annotated Figure 2 of Kawamata).  
Claims 12 – 13 and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. US 5,857,221 to GENEVE (herein after "Geneve").
As to Claim 12, Geneve discloses a strap structure, comprising a strap body, an adjusting component and a positioning component (See Annotated Figure 1 of Geneve)
 
    PNG
    media_image3.png
    776
    1057
    media_image3.png
    Greyscale

the adjusting component and the positioning component being slidably disposed on the strap body and clamping the strap body (See Annotated Figure 1 of Geneve).  
As to Claim 13, Geneve discloses the strap structure of Claim 12, wherein the adjusting component is located between the positioning component and a head of a user wearing the strap body (See Annotated Figure 1 of Geneve).  
As to Claim 19,  Geneve discloses the strap structure of Claim 12, wherein the strap body comprises a first surrounding portion (See Annotated Figure 1 of Geneve), a second surrounding portion and a hanging portion which are integrally extended (See Annotated Figure 1 of Geneve),  the first surrounding portion and the second surrounding portion are configured to contact a head of a user (See Annotated Figure 1 of Geneve), and the hanging portion (See Annotated Figure 1, of Geneve teaching the hanging portion that includes the positioning component and straps)  is configured to hang behind the head (See Annotated Figure 1 of Geneve); the adjusting component and the positioning component are disposed on the hanging portion (See Annotated Figure 1 of Geneve).  
As to Claim 20, Geneve discloses the strap structure of Claim 12, wherein the strap body comprises a surrounding portion and a hanging portion which are integrally extended (See Annotated Figure 1 of Geneve), the surrounding portion is configured to contact a head of a user (See Col. 2, Lines 27-35 of Geneve,  “A head strap in the form of a pair of elastic cords interconnects the eyecups at opposing ends to provide an integral adjustable head strap-nose bridge assembly so that the adjustability of the goggles is facilitated while in place upon the user.”), and the hanging portion is configured to hang behind the head (See Annotated Figure 1 of Geneve and Col. 4, lines 42-44); the adjusting component and the positioning component are disposed on the hanging portion (See Annotated Figure 1 of Geneve, teaching the adjusting component and the positioning component are disposed on the hanging portion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. US 5,727,259 to KAWAMATA (herein after "Kawamata") in view of United States Patent Application Publication No. 2011/0041301 A1 to LIANG et al. (herein after "Liang").
As to Claim 5, Kawamata discloses the swimming goggle of Claim 1, 
wherein the adjusting component (4A) applies a first clamping force to the strap body (See Annotated Figure 4), and the positioning component (6) applies a second clamping force to the strap body (See Annotated Figure 4, and Col. 3, Lines 11-18, teaching wherein the adjusting component (4A) applies a first clamping force to .
However, Kawamata is silent to wherein the first clamping force is less than the second clamping force.
Liang teaches strap tensioner or tightener and specifically discloses wherein the first clamping force is less than the second clamping force (See Figures. 1 - 3 and Paragraphs 0015 and 0023 of Liang, teaching a strap tensioner which comprises a ratcheting set of internal teeth that mechanically apply a friction force to tighten the strap as necessary for the user's requirement.  The strap tensioner for the adjusting component can thus be used to apply a first clamping force that can be less than the strap tensioner used to apply the second clamping force)

    PNG
    media_image4.png
    885
    686
    media_image4.png
    Greyscale

 Kawamata is analogous art to the claimed invention as it relates to goggles having a tension adjustment stopper; and Liang is analogous art as it relates to the claimed invention in that it provides a strap tensioner or tightener.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the positioning component (tension adjustment stopper) of Kawamata, with the first clamping force is less than the second clamping force, as taught by Liang, as it would be obvious substitute one adjustment mechanism for another with the reasonable expectation of one adjustment mechanism working equally as well as another for clamping the goggles. This would 
As to Claim 6, Kawamata discloses the swimming goggle of Claim 1, and the adjusting component (4A).
However, Kawamata is silent in disclosing wherein the adjustment component comprises at least one perforation, which comprises a plurality of teeth (See Figures 1 - 3 and Paragraphs 0015 and 0023 of Liang, Kawamata's adjustable component can be modified with Liang's strap tensioner can be where Liang teaches a strap being threaded through an opening of a tensioner, where the tensioner has an internal set of teeth which mechanically applies a friction force to tighten the strap as necessary for the user's comfort and requirement); and the strap body is threaded through the at least perforation and is pressed by the teeth (See Figures. 1 – 3, and Paragraphs 0015 and 0023, strap is threaded opening of tensioner, where tensioner has an internal set of teeth which mechanically apply a friction force to tighten the strap as necessary for the user's comfort and requirement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the adjusting component (tension adjustment stopper) of Kawamata, with the adjustment component comprises at least one perforation, which comprises a plurality of teeth; and the strap body is threaded through the at least perforation and is pressed by the teeth, as taught by Liang, as it would be obvious to substitute one adjustment component for another with the reasonable expectation of one adjustment component working equally as well as .
Claims 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. US 5,727,259 to KAWAMATA (herein after "Kawamata") in view of United States Patent No. 9,101,795 B2 to ANDERSON (herein after "Anderson"). 
As to Claim 7, Kawamata discloses the swimming goggle of Claim 1, 
wherein one or each of the positioning component and the adjusting component (4A) comprises a housing (See Figure 6 and Figure 12(b) of Kawamata, teaching an adjusting component comprising a housing) (Examiner’s note: Definition from Oxford Languages for housing- a rigid casing that encloses and protects a piece of moving or delicate equipment).
However, Kawamata does not disclose a pressing piece and a spring, the pressing piece is partially disposed in the housing, the spring is disposed in the housing and abuts against the pressing piece; each of the housing and the pressing piece comprises at least one perforation, and the strap body is threaded through the perforations and is pressed by the pressing piece.  
Anderson teaches swimming goggles and discloses a pressing piece (28) and a spring (25), the pressing piece (28) is partially disposed in the housing (Anderson teaches a pressing piece 28, wherein the thumb and index finger compress force to compress spring 25, which is disposed in housing (27)), the spring (25) is disposed in the housing and abuts against the pressing piece (28) (See Figures 1 & 1B of Anderson, teaching a spring disposed in the housing and next to pressing piece 28); each of the housing and the pressing piece (28) comprises at least one perforation (See Figure 1B of Anderson), and the strap body is threaded through the perforations and is pressed by the pressing piece (See Figure 1 Col. 7, Lines 50- 64, teaching the strap body (10) is threaded through the perforations and is pressed by the pressing piece)

    PNG
    media_image5.png
    550
    517
    media_image5.png
    Greyscale

Anderson is analogous art as it relates to the claimed invention in that it provides a bias fastener for a swimming goggle strap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the adjusting component housing of Kawamata, with a pressing piece and a spring, the pressing piece is partially disposed in the housing, the spring is disposed in the housing and abuts against the pressing piece; each of the housing and the pressing piece comprises at least one perforation, and the strap body is threaded through the perforations and is pressed by the pressing piece, as taught by Anderson, as it would have been obvious to substitute the adjustment mechanism for another with the reasonable expectation of one adjustment mechanism working equally as well as another for fastening the goggles. This would simply be simple substitution of one known element for another to obtain predictable results. See: MPEP 2143.
As to Claim 8, Kawamata discloses the swimming goggle of Claim 1.
However, Kawamata is silent wherein the strap body is a bungee strap.  
Anderson teaches swimming googles wherein the strap body is a bungee strap (See Col. 9, Lines 15- 28, " The braided goggle strap 10 includes a resilient or stretchable fabric material that does not stick to a user's hair like a rubber strap does, and includes a flat geometric shape that does not travel or roll along the outer surface of a user's head as with tubular bungee cord straps").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the strap body of Kawamata, with the strap body is a bungee strap, as taught by Anderson, as this would be the simple substitution of one strap body for another with the reasonable expectation of one strap body working equally as well as another for securing the goggles main body to the head of the user. This would simply be simple substitution of one known element for another to obtain predictable results. See: MPEP 2143.
As to Claim 9, Kawamata discloses the swimming goggle of Claim 1. 

Anderson teaches swimming goggles wherein the strap body is made of silicone rubber, thermoplastic rubber, or polyvinyl chloride (See Col. 3 Lines 32-43 of Anderson, "Preferably, plurality of bands include a first band, a second band, and a third band where each band comprises...The resilient fabric covering includes any one of woven or nonwoven material, cotton, polyester, nylon, polyvinyl chloride (PVC)...").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the strap body of Kawamata, wherein the strap body is made of silicone rubber, thermoplastic rubber, or polyvinyl chloride, as taught by Anderson, as this would be the simple substitution of one strap body for another with the reasonable expectation of one strap body working equally as well as another for securing the goggles main body to the head of the user. This would simply be simple substitution of one known element for another to obtain predictable results. See: MPEP 2143.
Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. US 5,727,259 to KAWAMATA (herein after "Kawamata") in view of United States Patent No. 5,857,221 to GENEVE (herein after "Geneve"). 
As to Claim 10, Kawamata discloses the swimming goggle of Claim 1. 
However, Kawamata is silent wherein the strap body comprises a first surrounding portion, a second surrounding portion and a hanging portion which are integrally extended, the first surrounding portion and the second surrounding portion are 
Geneve teaches swimming goggles wherein the strap body comprises a first surrounding portion (See Annotated Figure 1 of Geneve), 
a second surrounding portion and a hanging portion which are integrally extended (See Annotated Figure 1 of Geneve)

    PNG
    media_image6.png
    653
    1761
    media_image6.png
    Greyscale

the first surrounding portion and the second surrounding portion are configured to contact a head of a user (See Annotated Figure 1 of Geneve), and 
the hanging portion is configured to hang behind the head (See Annotated Figure 1 of Geneve); the adjusting component and the positioning component are disposed on the hanging portion (See Annotated Figure 1 of Geneve).  
Geneve is analogous art as it relates to the claimed invention in that it provides a swimming goggle.
wherein the strap body comprises a first surrounding portion, a second surrounding portion and a hanging portion which are integrally extended, the first surrounding portion and the second surrounding portion are configured to contact a head of a user, and the hanging portion is configured to hang behind the head; the adjusting component and the positioning component are disposed on the hanging portion, as taught by Geneve, as this would be the simple substitution of one goggle strap body for another with the reasonable expectation of one strap body working equally as well as another for securing the goggles to the users head. This would simply be simple substitution of one known element for another to obtain predictable results. See: MPEP 2143.
As to Claim 11, Kawamata discloses the swimming goggle of Claim 1.
However, Kawamata does not disclose wherein the strap body comprises a surrounding portion and a hanging portion which are integrally extended, the surrounding portion is 17configured to contact a head of a user, and the hanging portion is configured to hang behind the head; the adjusting component and the positioning component are disposed on the hanging portion.
 Geneve teaches swimming goggles wherein the strap body comprises a surrounding portion and a hanging portion which are integrally extended (See Annotated Figure 1 of Geneve), the surrounding portion is 17configured to contact a head of a user, and the hanging portion is configured to hang behind the head (See Annotated Figure 1, and Col. 4, lines 42-44 of Geneve); the adjusting component and the positioning component are disposed on the hanging portion (See Annotated Figure 1 of Geneve).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the goggle strap of Kawamata, wherein the strap body comprises a surrounding portion and a hanging portion which are integrally extended, the surrounding portion is 17configured to contact a head of a user, and the hanging portion is configured to hang behind the head; the adjusting component and the positioning component are disposed on the hanging portion, as taught by Geneve, as this would be the simple substitution of one goggle strap body for another with the reasonable expectation of one strap body working equally as well as another for securing the goggles to the users head. This would simply be simple substitution of one known element for another to obtain predictable results. See: MPEP 2143.
Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. US 5,857,221 to GENEVE et al. (herein after "Geneve") in view of United States Patent Application Publication No. 2011/0041301 A1 to LIANG et al. (herein after "Liang"). 
As to Claim 14, Geneve discloses the strap structure of Claim 12, wherein the adjusting component applies a first clamping force to the strap body (See Col 3 , Lines 24-36 of Geneve, teaching an adjustable component (26) that applies a first clamping force to the strap body), and 


However, Geneve does not teach the first clamping force is less than the second clamping force.
Liang teaches strap tensioner or tightener and specifically discloses the first clamping force is less than the second clamping force (See Figures. 1 - 3 and Paragraphs 0015 and 0023 of Liang, teaching a strap tensioner which comprises a ratcheting set of internal teeth that mechanically apply a friction force to tighten the strap as necessary for the user's requirement.  The strap tensioner for the adjusting component can thus be used to apply a first clamping force that can be less than the strap tensioner used to apply the second clamping force).
Geneve is analogous art to the claimed invention as it relates to goggles having a tension adjustment stopper; and Liang is analogous art as it relates to the claimed invention in that it provides a strap tensioner or tightener.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the positioning component (tension adjustment stopper) of Geneve, with the first clamping force is less than the second clamping force, as taught by Liang, as this would be the simple substitution of one adjustment mechanism for another with the reasonable expectation of one adjustment 
As to Claim 15, Geneve modified by Liang discloses the strap structure of Claim 12, wherein the adjusting component comprises at least one perforation, which comprises a plurality of teeth ( See Figures. 1 - 3 and Paragraphs 0015 and 0023 of Liang, Geneve's adjustable component can be modified with Liang's strap tensioner can be where Liang teaches a strap being threaded through an opening of a tensioner, where the tensioner has an internal set of teeth which mechanically applies a friction force to tighten the strap as necessary for the user's comfort and requirement).; and the strap body is threaded through the at least one perforation and is pressed by the teeth (See Figures. 1 - 3 and Paragraphs 0015 and 0023, Strap is threaded opening of tensioner, where tensioner has an internal set of teeth which mechanically apply a friction force to tighten the strap as necessary for the user's comfort and requirement).  
Claims 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. US 5,857,221 to GENEVE et al. (herein after "Geneve") in view of United States Patent No. 9,101,795 B2 to ANDERSON (herein after "Anderson"). 
As to Claim 16, Geneve discloses the strap structure of Claim 12, wherein one or each of the positioning component and the adjusting component comprises a housing (See Annotated Figure 1 of Geneve, teaching a housing for the positioning component and adjusting component) (Examiner’s note: Definition from housing- a rigid casing that encloses and protects a piece of moving or delicate equipment).
However, Geneve does not teach a pressing piece and a spring, the pressing piece is partially disposed in the housing, the spring is disposed in the housing and abuts against the pressing piece; each of the housing and the pressing piece comprises at least one perforation, 18and the strap body is threaded through the perforations and is pressed by the pressing piece.  
Anderson teaches swimming goggles and discloses disclose a pressing piece (28) and a spring (25) (Anderson teaches a pressing piece  28, wherein the thumb and index finger compress force to compress spring 25, which is disposed in housing (27)), the pressing piece (28) is partially disposed in the housing, the spring (25) is disposed in the housing (27) (Anderson teaches a pressing piece  28, wherein the thumb and index finger compress force to compress spring 25, which is disposed in housing (27)).and abuts against the pressing piece (28) (See Figures 1 & 1B of Anderson, teaching a spring disposed in the housing and next to pressing piece 28); each of the housing and the pressing piece comprises at least one perforation (See Figure 1B of Anderson), 18and the strap body is threaded through the perforations and is pressed by the pressing piece (See Figure 1 Col. 7, Lines 50- 64, teaching the strap body (10) is threaded through the perforations and is pressed by the pressing piece).

    PNG
    media_image5.png
    550
    517
    media_image5.png
    Greyscale

Anderson is analogous art as it relates to the claimed invention in that it provides a bias fastener for a swimming goggle strap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the adjusting component of Geneve, with a pressing piece and a spring, the pressing piece is partially disposed in the housing, the spring is disposed in the housing and abuts against the pressing piece; each of the housing and the pressing piece comprises at least one perforation, and the strap body is threaded through the perforations and is pressed by the pressing piece, as taught by Anderson, as this would be the simple substitution of one adjustment mechanism for another with the reasonable expectation of one adjustment mechanism working equally as well as another for strap tightener for 
As to Claim 17, Geneve discloses the strap structure of Claim 12, 
However, Geneve is silent wherein the strap body is a bungee strap.  
Anderson teaches swimming googles wherein the strap body is a bungee strap (See Col. 9, Lines 15- 28, " The braided goggle strap 10 includes a resilient or stretchable fabric material that does not stick to a user's hair like a rubber strap does, and includes a flat geometric shape that does not travel or roll along the outer surface of a user's head as with tubular bungee cord straps").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the strap body of Geneve, with the strap body is a bungee strap, as taught by Anderson, as this would be the simple substitution of one strap body for another with the reasonable expectation of one strap body working equally as well as another for securing the goggles main body to the head of the user. This would simply be simple substitution of one known element for another to obtain predictable results. See: MPEP 2143.
As to Claim 18, Geneve discloses the strap structure of Claim 12. 
However, Geneve is silent wherein the strap body is made of silicone rubber, thermoplastic rubber, or polyvinyl chloride.
Anderson teaches swimming goggles wherein the strap body is made of silicone rubber, thermoplastic rubber, or polyvinyl chloride (See Col. 3 Lines 32-43 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the strap body of Geneve, wherein the strap body is made of silicone rubber, thermoplastic rubber, or polyvinyl chloride, as taught by Anderson, as this would be the simple substitution of one strap body for another with the reasonable expectation of one strap body working equally as well as another for securing the goggles main body to the head of the user. This would simply be simple substitution of one known element for another to obtain predictable results. See: MPEP 2143.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The pertinent prior art carted relates to goggles with similar features disclosed; however, the closest prior art to the claimed invention has been used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732